Filed 10/25/13 Raven Aeronautical Holdings v. Royal Jet CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



RAVEN AERONAUTICAL HOLDINGS,                                        D061177
LLC,

         Plaintiff and Respondent,
                                                                    (San Diego Super. Ct. Nos.
         v.                                                         37-2009-00103575-CU-BC-CTL,
                                                                    37-2011-0035164-CU-UD-EC,
ROYAL JET, INC.,                                                    37-2011-00066191-CU-UD-EC,
                                                                    37-2011-00089522-CU-BC-CTL)
         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, John S.

Meyer, Judge. Affirmed.

         Boudreau Williams, Jon R. Williams for Defendant and Appellant.

         Buchalter Nemer, Robert M. Dato; Godes & Preis, Joseph M. Preis and Oliver B.

Dreger for Plaintiff and Respondent.



         The principal issue in this unlawful detainer action is one of contract

interpretation. Royal Jet, Inc. (Royal) appeals a judgment in favor of Raven Aeronautical

Holdings, LLC (Raven) entered after the trial court determined Raven's predecessor's
voluntary surrender of a master lease with the County of San Diego (the County)

simultaneously terminated Royal's "Lease and Sublease" (sublease) with Raven's

predecessor. Paragraph 15 of the sublease provides that "[in] the event of the termination

of the Sublessor's interest as Lessee under the Master Lease for any reason, then this

Sublease shall terminate coincidentally therewith without any liability of Sublessor or

County to Sublessee." (Italics added.) Royal contends the court misinterpreted the

sublease by narrowly focusing on paragraph 15 and not considering other contract

provisions and extrinsic evidence showing the contracting parties intended to protect

Royal against the early termination of the master lease. Royal also contends Raven lacks

standing to pursue this action because the requisite landlord-tenant relationship is absent.

We affirm the judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In 1998 Royal entered into a 30-year master lease with the County for the use of

three parcels of undeveloped property adjacent to Gillespie Field. Royal improved the

property with facilities for its private jet charter business, including an office building and

three hangars.

       Royal later wanted to downsize, and in 2005 it assigned its interest in the master

lease to Jet Air FBO, LLC (Jet Air) in exchange for Jet Air's payment of $5 million. The

County consented to the assignment. Royal and Jet Air then entered into a sublease,

under which Royal retained one of the hangars "at a rental far below market value." As

required by the County, paragraph 15 of the sublease provides that termination of Jet



                                              2
Air's interest as lessee under the master lease "for any reason" shall terminate Royal's

sublease without liability of either Jet Air or the County to Royal.

       Further, paragraph 4 of the sublease provides: "The Term of this [sublease] shall

commence on June 1, 2005 or such later date when the Master Landlord consents to the

terms of this [sublease] and any other consent required by the Master Landlord. This

[sublease] will terminate with termination of Master Lease or any extension of Master

Lease, unless sooner terminated in accordance with the provisions of this [sublease]."

(Italics added.) Paragraph 7(a) provides: "If the Master Lease terminates, this [sublease]

shall terminate and the parties shall be relieved of any further liability or obligation under

this [sublease]."

       A dispute eventually arose between Royal and Jet Air, and in 2009 Royal sued Jet

Air. Jet Air cross-complained against Royal. Further, in March 2011 Jet Air filed an

unlawful detainer action against Royal.

       In June 2011 Jet Air voluntarily surrendered the master lease to the County as part

of a deal in which Raven purchased Jet Air for $5 million and entered into a new lease

with the County. It is undisputed that the master lease terminated on June 21, 2011.

       Royal, however, refused to vacate the property. Raven brought an unlawful

detainer action against it, alleging that under the plain language of the sublease it

terminated simultaneously with the master lease. Royal filed a new action against Jet Air

for fraud, breach of contract based upon the commercial lease, and breach of the implied

covenant of good faith and fair dealing. It also named Raven and the County on counts

for intentional and negligent interference with contract.

                                              3
       The parties stipulated to the consolidation of the four actions, with Raven's

unlawful detainer action to be heard first. After a two-day bench trial, in which the court

considered extrinsic evidence, it issued a statement of decision in Raven's favor. The

court noted that while under California law the rights of a subtenant cannot ordinarily be

terminated by a voluntary surrender of a master lease (Buttner v. Kasser (1912) 19

Cal.App.755, 759-760), the rule is inapplicable here because the sublease expressly

provides for its termination if the master lease was terminated for any reason. (Chumash

Hill Properties, Inc. v. Peram (1995) 39 Cal. App. 4th 1226, 1233 ["The Buttner rule has

been held inapplicable as a matter of law where the termination of the lease terminated

the sublease."].)

       The court noted the "language is clear, unambiguous and repeated in the

Sublease." The court also noted, "[a]lthough Royal . . . may have wished to remain until

at least 2028, it accepted the provision in the Sublease required by the County and took

the risk of early termination." The court issued a judgment evicting Royal from the

premises. Royal's motion for a new trial was unsuccessful.

                                        DISCUSSION

                                               I

                                   Contract Interpretation

       Royal contends the court misinterpreted the sublease. " 'The basic goal of contract

interpretation is to give effect to the parties' mutual intent at the time of contracting.

[Citations.] When a contract is reduced to writing, the parties' intention is determined

from the writing alone, if possible. [Citation.] "The words of a contract are to be

                                               4
understood in their ordinary and popular sense." ' [Citations.] 'The language of [the]

contract is to govern its interpretation, if the language is clear and explicit, and does not

involve an absurdity.' " (Banning Ranch Conservancy v. Superior Court (2011) 193
Cal. App. 4th 903, 913.)

       It is undisputed that paragraph 15 clearly and explicitly calls for the termination of

the sublease on the termination of the master lease for any reason and thus if only

paragraph 15 is considered the court's ruling is correct. Royal, however, contends that

read as a whole the sublease is ambiguous and subject to explanation through extrinsic

evidence. "The whole of a contract is to be taken together, so as to give effect to every

part, if reasonably practicable, each clause helping to interpret the other." (Civ. Code,

§ 1641; Code Civ. Proc., § 1858.)

       "An ambiguity can be patent, arising from the face of the writing, or latent, based

on extrinsic evidence." (Solis v. Kirkwood Resort Co. (2001) 94 Cal. App. 4th 354, 360-

361.) "Extrinsic evidence is admissible to prove a meaning to which the contract is

reasonably susceptible. [Citations.] If the trial court decides, after reviewing the

extrinsic evidence, the language of the contract is reasonably susceptible to the

interpretation urged, the evidence is admitted to aid in interpreting the contract.

[Citations.] Thus, '[t]he test of admissibility of extrinsic evidence to explain the meaning

of a written instrument is not whether it appears to the court to be plain and unambiguous

on its face, but whether the offered evidence is relevant to prove a meaning to which the

language of the instrument is reasonably susceptible.' [Citation.] [¶] The threshold issue

of whether to admit the extrinsic evidence     that is, whether the contract is reasonably
                                               5
susceptible to the interpretation urged   is a question of law subject to de novo review."

(Founding Members of the Newport Beach Country Club v. Newport Beach Country

Club, Inc. (2003) 109 Cal. App. 4th 944, 955, italics added.)

       Royal relies on Northridge Hospital Foundation v. Pic 'N' Save No. 9, Inc. (1986)

187 Cal. App. 3d 1088 (Northridge), in which a paragraph of a sublease provided it "was

subject to the master lease, and that in the event the 'overlease shall terminate for any

reason whatsoever, then this lease shall also terminate simultaneously therewith and

neither party hereunder shall acquire any right or cause of action against the other by

reason of such termination." (Id. at p. 1092.) The trial court in Northridge found that,

under the plain language of the sublease, the termination of the master lease terminated

the sublease. (Id. at pp. 1093-1094.)

       The appellate court reversed. It concluded that while the paragraph at issue was

unambiguous standing alone, the sublease considered as a whole was uncertain, and the

uncertainty must be construed against the sublessor as the drafting party. (Northridge,

supra, 187 Cal.App.3d at pp. 1095, 1099.) In Northridge, both the master lease and the

sublease contained an absolute option to renew, which the court construed as "an implied

agreement of the sublessor to protect its sublessee" by renewing the master lease and

sublease. (Id. at p. 1098.)

       Northridge, supra, 187 Cal. App. 3d 1088 is distinguishable, however, because here

the sublease contains no type of option to renew. Rather, paragraph 4 of Royal's

sublease, which sets forth the term of the sublease, states, "This Lease [sublease] will

terminate with termination of Master Lease or any extension of Master Lease, unless
                                              6
sooner terminated in accordance with the provisions of this [sublease]." (Italics added.)

This does not create an ambiguity or impliedly protect Royal from the early termination

of the sublease.

       In an attempt to overcome the plain language of paragraph 15 and to fall within

the ambit of Northridge, supra, 187 Cal. App. 3d 1088, Royal cites paragraph 31, which

provides: "Sublessor shall use its reasonable efforts to seek to obtain a commercially

reasonable non-disturbance agreement from Master Lessor for the benefit of Sublessee."

"Nondisturbance agreements between a lessor and a sublessee typically provide that

notwithstanding a default under or termination of the prime lease, the sublease will

remain undisturbed as a lease between the prime lessor and sublessee if the sublessee is

paying and performing its obligations under the sublease." (Miller & Starr, Cal. Real

Estate Digest 3d (2012) Landlord and Tenant, § 123.)

       Paragraph 31, however, did not create ambiguity or impliedly require Jet Air to

protect Royal by not voluntarily surrendering the master lease. Rather, paragraph 31

would protect Royal from the early termination of the master lease only if the County

would cooperate, a matter Royal surely realized was beyond Jet Air's control, as well as

unlikely given the County's insistence on paragraph 15.1 Indeed, the remainder of

paragraph 31 acknowledges that Jet Air's inability to obtain a nondisturbance agreement



1      The court's statement of decision explains, "Upon inquiry, Dan Gayet [principal]
of Jet Air was advised that the County did not issue non-disturbance agreements.
Royal . . . never pursued the matter and Hadi Stein's [Royal's principal] testimony to the
contrary is not credible."

                                             7
"shall not impair the validity or enforceability of this Sublease." This is not a similar

scenario to that in Northridge or to that in Texas Co. v. Adelman (1939) 186 Okla. 663

[99 P.2d 874], the opinion upon which Northridge relied. (Northridge, supra, 187

Cal.App.3d at p. 1097.)

       Royal's reliance on paragraphs 7(a) and 7(b) of the sublease is similarly misplaced.

In relevant part, paragraph 7(a) provides: "Lessor specifically shall not amend the terms

of the Master Lease without the consent of Lessee." In relevant part, paragraph 7(b)

provides: "Lessor is obligated to send to Lessee a copy of any notice or correspondence

with Master Landlord regarding 'Master Premises' immediately after receiving such

letter." Neither of these provisions renders paragraph 15 of the sublease uncertain or

impliedly protects Royal from the voluntary surrender of the master lease. As the trial

court explained, "unlike in Northridge, there is no factual basis to imply an agreement to

contradict the clear, unambiguous language of the Sublease calling for contemporaneous

termination of the Sublease upon termination of the Master Lease for any reason."

       Contrary to Royal's assertion, the court did not ignore these additional sublease

terms. Rather, the court considered them and specifically rejected the applicability of

Northridge. Ignoring evidence and finding it unpersuasive are different matters.

       Royal also complains that the court refused to consider evidence outside the

sublease. In its opening brief, however, Royal does not specify any extrinsic evidence

the court disallowed. "It is the duty of counsel to refer us to the portion of the record

supporting his [or her] contentions on appeal. [Citations.] . . . [Citations.] 'It is neither

practical nor appropriate for us to comb the record on [the appellant's] behalf.' "

                                               8
(Schmidlin v. City of Palo Alto (2007) 157 Cal. App. 4th 728, 738; Cal. Rules of Court,

rule 8.204(a)(1)(C) & (a)(2)(C).) " 'If no citation "is furnished on a particular point, the

court may treat it as waived." ' " (Lonely Maiden Productions, LLC v. GoldenTree Asset

Management, LP (2011) 201 Cal. App. 4th 368, 384.) While Royal offers a few citations

in its reply brief, " '[w]ithholding a point until the reply brief deprives the respondent of

an opportunity to answer it . . . . Hence, a point raised for the first time therein is deemed

waived and will not be considered, unless good reason is shown for failure to present it

before.' " (People v. Clayburg (2012) 211 Cal. App. 4th 86, 93.)

       In any event, our independent review of the record shows the court essentially

gave Royal carte blanche to present extrinsic evidence and the court considered it

provisionally to determine whether it was admissible to aid in the interpretation of the

sublease. Royal's assertion that the court "never considered [the] extrinsic evidence to

determine whether the Sublease is susceptible to Royal's interpretation" is far afield from

the facts. For instance, the court allowed Stein to testify at length as to the provisions in

the sublease, even over an objection that the document spoke for itself.2

       Royal is also mistaken in asserting that the extrinsic evidence was admissible to

aid in the interpretation of the sublease. We agree with the court that, as a matter of law,


2      The court also allowed Royal to call Gayet, David Cohen (a Raven principal), and
Jeffrey Winslow, who is in the business of aircraft management and an acquaintance of
Stein. In its reply brief, Royal points out that the court sustained an objection to Gayet's
testimony as to his "understanding" of paragraphs 4 and 7 of the sublease, on the ground
the document spoke for itself. Royal does not, however, contend paragraph 4 shows
paragraph 15 is uncertain and thus Gayet's understanding is immaterial. Moreover, Royal
had taken Gayet's deposition and there was no offer of proof or suggestion that Gayet
would have testified favorably to Royal on either paragraph 4 or 7.
                                               9
the evidence was not reasonably susceptible to Royal's interpretation that paragraph 15 of

the sublease does not mean what it says. The only evidence Royal cites pertains to

Stein's belief that the sublease would be jeopardized only if Jet Air defaulted under the

master lease or attempted to modify the master lease to shorten its term. Under

California law, however, "the subjective, unexpressed beliefs of the parties do not serve

as the basis for [determining] whether or not a contract is formed. Instead, the mutual

assent necessary to form a contract is determined under an objective standard applied to

the outward manifestations or expressions of the parties." (Alexander v. Codemasters

Group Limited (2002) 104 Cal. App. 4th 129, 150; Central Building, LLC v. Cooper

(2005) 127 Cal. App. 4th 1053, 1064-1065.)3 We conclude the court's ruling is correct.

                                              II

                                           Standing

       Additionally, Royal contends Raven lacked standing to bring an unlawful detainer

action because there was no landlord-tenant relationship between the parties, and thus

reversal for lack of jurisdiction is required. Royal is mistaken. Code of Civil Procedure

section 1161, subdivision 1, provides that a tenant is guilty of unlawful detainer when it

continues in possession after the expiration of the lease term "without the permission of

[its] landlord, or the successor in estate of [its] landlord, if applicable." The italicized

language logically extends the unlawful detainer remedy to a successor in interest such as

Raven. (See Bank of America Nat'l Trust & Sav. Asso. v. Button (1937) 23 Cal. App. 2d
3      As the court noted, "Whether Jet Air violated the covenant of good faith and fair
dealing is not before the court in this [unlawful detainer] proceeding."
                                              10
651, 652-653 [lessor's successor in interest had standing to bring unlawful detainer

action].) Royal ignores Code of Civil Procedure section 1161, subdivision 1, even in the

reply brief after Raven discussed the statute in the respondent's brief.

                                      DISPOSITION

       The judgment is affirmed. Raven is entitled to costs on appeal.




                                                                           MCCONNELL, P. J.

WE CONCUR:


MCDONALD, J.


AARON, J.




                                             11